Case 4:19-cv-00786-SDJ-KPJ Document 12-2 Filed 12/26/19 Page 1 of 3 PageID #: 157




                     EXHIBIT "B"
       Case 4:19-cv-00786-SDJ-KPJ Document 12-2 Filed 12/26/19 Page 2 of 3 PageID #: 158



    Kristin Brady

    From:                          Tom Retzlaff < retzlaff@texas.net>
    Sent:                          Friday, April 27, 2018 10:53 AM
    To:                            Paul Johnson; Kristin Brady; Tonya Harlan; Linda Acevedo
    Cc:                            Tom Vick; Claire Mock; Jessica Schulberg; Weill, Kelly      ; John Council; Kenneth White;
                                   Julian Gill; Emily Chilivetis; kyle.martin@dentonrc.com; gbledsoe@tmslaw.tsu.edu
    Subject:                       Re: Client Endangerment Complaint - Jason Van Dyke


    http://www.dentonrc.com/news/news/2018/04/26/denton-county-attorney-fights-nazi-allegationsin-100-million-
    lawsuit


    Now, Mr. Johnson, your whole community knows and is wondering why you are not doing anything to protect
    innocent defendants.




    Tom Retzlaff
                                           ·----··--·-·----------------·---·
    From: Paul.Johnson@dentoncounty.com.
    Sent: April 27, 2018 7:27 AM
    To: retzlaff@texas.net; Kristin.Brady@TEXASBAR.COM; tharlan@texasbar.com; lacevedo@texasbar.. com
    Cc: tvfck@vickcarneylaw.com; Claire.Mock@TEXASBAR.COM; jessica.schulberg@huffpost.com;
    Kelly.Weill@thedailybeast.com; jcouncil@alm.com; kwhite@brownwhitelaw.com; jgill@dentonrc.com;
    Emlly.Chllivetis@dentoncounty.com; kyle.martin@dentonrc.com; gbledsoe@tmslaw.tsu.edu
    Subject: RE: Client Endangerment Complaint - Jason Van Dyke


    This attorney has been retained in the below referenced case. Mr. Van Dyke is not on any Denton County Cow1
    Appointment Lists. The District Attomey's Office does not have any role in the assignment of defense
    attorneys - especially not ones that are retained.



    Thank you,

    Paul Joh.nson



    From: Tom Retzlaff [mailto:retzlaff@texas.net]
    Sent: Thursday, April 26, 2018 10:34 PM
    To: Kristin Brady <Kristin.Brady@TEXASBAR.COM>; tharlan@texasbar.com; lacevedo@texasbar.com
    Cc: tvick@vickcameylaw.com; Claire Mock <Claire.Mock@TEXASBAR.COM>; Jessica Schulberg
~   <jessica.schulberg@huffpost.com>; Weill, Kelly <Kelly.Weill@thedailybeast.com>; jcouncil@alm.com;
    kwhite@brownwhitelaw.com; Paul Johnson <Paul.Johnson@dentoncounty.com>; Julian Gill
    <jgill@dentonrc.com>; Emily Chilivetis <Emily.Chilivetis@dentoncountv.com>; kyle.martin@dentonrc.com;
                                                             1
                                                                                                        CFLD -589
       Case 4:19-cv-00786-SDJ-KPJ Document 12-2 Filed 12/26/19 Page 3 of 3 PageID #: 159


    gbledsoe@tmslaw.tsu.edu
    Subject: Client Endangerment Complaint- Jason Van Dyke
~   Importance: High



    Jason Van Dyke has recently been appointed as counsel to represent a young black man, Cordarryl Charles
    Young, for possession of dangerous drugs in Denton County criminal court, Case No. CR-2017-08658-C.



    How can this indigent criminal defendant expect to get effective assistance of counsel when his attorney is
    a racist who thinks that ALL niggers should be lynched??-?



    I warned you people at the State Bar that this shit would happen. Van Dyke is a leader is a white supremacist
    organization who openly advocates the killing of minorities.. He has no business being a lawyer and he
    certainly has no business representing people of color in criminal cases!



    I was told that an intrimum suspension of Van Dyke's license to practice law is in the works - but you
    guys are not working fast enough!!!



    And why is Paul Johnson, the district attorney in Denton County, allowing Van Dyke to represent criminal
    defendants at all? It is not like he does not know what is going on here. This is totally unfair to these people!



    Additionally, I also find that Van Dyke is representing people in Collin county and Dallas county and Tarrant
    county. This is disgraceful and you people at the State Bar really need to step up and protect the public from
    hann.



    Attached for your review is a copy of the SECOND grievance that I just filed with the Chief Disciplinary
    Counsel of the State Bar, Linda Acevedo, just about a week ago.




    Tom Retzlaff

                                                             2
                                                                                                     CFLD -590
